                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


MOMO K.,
                                                    Civil No. 19-76 (JRT/HB)
                       Petitioner,

v.
                                                   ORDER ON REPORT
MATT WHITAKER, et al,                            AND RECOMMENDATION

                     Respondents.

       Momo Kpissay, A-094-007-303, Address Unknown, pro se petitioner.

       Ana Voss, Ann Bildtsen, Assistant United States Attorney, UNITED
       STATES ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
       Minneapolis, MN 55415, for respondent.

       United States Magistrate Judge Hildy Bowbeer filed a Report and

Recommendation on October 30, 2019. No objections have been filed to the Report and

Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1. The Report and Recommendation is ADOPTED;

       2. Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241, Doc.

         No. 1, is DISMISSED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.
DATED: December 3, 2019
at Minneapolis, Minnesota     s/John R. Tunheim
                               JOHN R. TUNHEIM
                                   Chief Judge
                            United States District Court
